EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Andrew Dietrick, Registration No. 75, 669 on 7/29/2022.
The following claims had been amended:
7. (Currently Amended) The touch input device according to claim 1, wherein [[a]] the slope of the swiping input unit is larger than [[a]] the tangential slope of the gesture input unit adjoining the swiping input unit.
11. (Currently Amended) The touch input device according to claim 1, wherein the gesture input unit has an elliptical shape, and 
a lowest area of the gesture input unit is positioned to deviate in any one direction from [[a]] the center of the gesture input unit.
12. (Currently Amended) The touch input device according to claim 1, wherein the gesture input unit is configured to receive a pressing operation.
13. (Currently Amended) The touch input device according to claim 1, wherein the gesture input unit is configured to receive a tilting operation.
15. (Currently Amended) The touch input device according to claim 13, wherein the gesture input unit is configured to receive a tilting operation in four directions, that is, up, down, left and right, directions.
20. (Currently Amended) A vehicle comprising:
a touch unit to which a user can input a touch signal by a touch gesture including a predetermined handwriting gesture,
wherein the touch unit includes:
a gesture input unit positioned at a center of the touch unit; and 
a swiping input unit configured to be inclined downward along an edge of the gesture input unit and smaller than the gesture input unit; and
wherein the gesture input unit and the swiping input unit receive separate touch signals,
the swiping input unit is rotatably provided with respect to the gesture input unit,
the swiping input unit is configured to be pressed or tilted by a pressure applied by the user to receive a signal,
the swiping input unit is inclined downward from the gesture input unit in a stepwise manner,
a boundary of the swiping input unit is positioned higher than a boundary of the gesture input unit,
the swiping input unit or the gesture input unit is configured to recognize the touch signal of only one of the swiping input unit and the gesture input unit when the touch signal is input both to the swiping input unit and the gesture input unit,
at least one button configured to perform designated functions is located apart from the touch unit,
the gesture input unit has a concave shape that gradually deepens from an outer edge of the gesture input unit adjacent to the swiping input unit toward a center of the   gesture input unit and a slope of the gesture input unit becomes gentler from the outer  edge to the center of the gesture input unit,
the swiping input unit has a concave shape that gradually deepens from an outer edge of the swiping input unit toward an inner edge of the swiping input unit adjacent to the gesture input unit and a slope of the swiping input unit is constant, and
the outer edge of the gesture input unit has a slope larger than the slope of the swiping input unit 
a display device; and
a control unit configured to operate the display device according to an input signal input to the touch input device.
4.	The following is an examiner’s statement of reasons for allowance:
The prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the amended limitations recited in claims 1 and 20, when taken in the context of the claims as a whole.
In addition, neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1 and 20 and as a whole.
Thus, claims 1 and 20 are allowed over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUYANG XIA whose telephone number is (571)270-3045.  The examiner can normally be reached on Monday-Friday 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




XUYANG XIA
Primary Examiner
Art Unit 2143


/XUYANG XIA/Primary Examiner, Art Unit 2143